Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

a. Claims 1-17 of instant application are non-provisionally rejected on the ground nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of application No. 16/701 927 (US Pat. 10972091). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the copending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
b. Parent application also includes additional limitations. As a result, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentable distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentable distinct from, an earlier claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species  claims preclude issuance of generic application claims”)    
c. An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON(CCPA) 136 USPQ 184 (1963).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application (17/190 702)
Application (16/ 701 927)
Claim 1: 

A method of fabricating a radio frequency (RF) switch, the method comprising: forming a first field effect transistor (FET) stack over an active surface of a semiconductor substrate, 



the first FET stack including a first series-coupled plurality of field effect transistors (FETs), wherein the first series-coupled plurality of FETs includes: 

a first FET, the first FET including a first gate and a first body, and a second FET, the second FET including a second gate and a second body; forming a first compensation circuit; and 

directly electrically connecting the first compensation circuit between the first body and the second gate, wherein the first compensation circuit is not directly connected to the first gate.

Claim 1: 

A radio frequency (RF) switch comprising: a first FET stack coupled between a first node and a second node, the first FET stack including a first series-coupled plurality of field effect transistors (FETs), 


wherein the first series-coupled plurality of FETs includes: a first FET, the first FET including a first gate and a first body; 

and a second FET, the second FET including a second gate and a second body; and a first compensation circuit electrically coupling the first body and the second gate, 

wherein the first compensation circuit is directly connected between the first body and the second gate, and the first compensation circuit is not directly connected to the first gate.


Other claims are very similar to the parent case claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648